DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,976,825. 
Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,976,825 recites all of the limitations in claims 24-26 of the present invention. 
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 27 of the present invention. 
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 28 of the present invention. 
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 29 of the present invention. 
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 30 of the present invention. 
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 31 of the present invention. 
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 32 of the present invention. 
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 33 of the present invention. 
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 34 of the present invention. 
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 35 of the present invention. 
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 36 of the present invention. 
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 37 of the present invention. 
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 38 of the present invention. 
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 39 of the present invention. 
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 40 of the present invention. 
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 41 of the present invention. 
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 42 of the present invention. 
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 43 of the present invention. 
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of U.S. Patent No. 10,976,825 recites all of the limitations in claim 44 of the present invention. 
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 8 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 8 of U.S. Patent No. 10,976,825 recite all of the limitations in claim 45 of the present invention. 
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 8 of U.S. Patent No. 10,976,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22 and 8 of U.S. Patent No. 10,976,825 recite all of the limitations in claim 46 of the present invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lisseman, Chen, and Kemppinen disclose systems and methods of providing haptic feedback. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                 Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 15, 2022